UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-10315 HealthSouth Corporation (Exact name of Registrant as specified in its Charter) Delaware 63-0860407 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3660 Grandview Parkway, Suite 200 Birmingham, Alabama (Address of Principal Executive Offices) (Zip Code) (205) 967-7116 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-Accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesoNox The registrant had 95,285,083 shares of common stock outstanding, net of treasury shares, as of July 27, 2011. Table of Contents TABLE OF CONTENTS Page PARTI Financial Information Item1. Financial Statements (Unaudited) 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item4. Controls and Procedures 52 PARTII Other Information Item1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 5. Other Information 53 Item6. Exhibits 54 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains historical information, as well as forward-looking statements that involve known and unknown risks and relate to, among other things, future events, our business strategy, our financial plans, our future financial performance, our projected business results, or our projected capital expenditures. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “targets,” “potential,” or “continue” or the negative of these terms or other comparable terminology. Such forward-looking statements are necessarily estimates based upon current information and involve a number of risks and uncertainties, many of which are beyond our control. Any forward-looking statement is based on information current as of the date of this report and speaks only as of the date on which such statement is made. Actual events or results may differ materially from the results anticipated in these forward-looking statements as a result of a variety of factors. While it is impossible to identify all such factors, factors that could cause actual results to differ materially from those estimated by us include, but are not limited to, the following: • each of the factors discussed in Item 1A, Risk Factors, of our Annual Report on Form 10-K for the year ended December 31, 2010, as well as uncertainties and factors discussed elsewhere in this Form 10-Q, in our other filings from time to time with the United States Securities and Exchange Commission, or in materials incorporated therein by reference; • changes in the regulations of the healthcare industry at either or both of the federal and state levels, including those contemplated now and in the future as part of national healthcare reform and deficit reduction, and related increases in the costs of complying with such changes; • changes or delays in, or suspension of, reimbursement for our services by governmental or private payors, including our ability to obtain and retain favorable arrangements with third-party payors; • increased costs of regulatory compliance and compliance monitoring in the healthcare industry, including the costs of investigating and defending asserted claims, whether meritorious or not; • our ability to attract and retain nurses, therapists, and other healthcare professionals in a highly competitive environment with often severe staffing shortages and the impact on our labor expenses from potential union activity and staffing recruitment and retention; • competitive pressures in the healthcare industry and our response to those pressures; • our ability to successfully complete and integrate acquisitions, investments, and joint ventures consistent with our growth strategy, including realization of anticipated revenues, cost savings, and productivity improvements arising from the related operations; • any adverse outcome of various lawsuits, claims, and legal or regulatory proceedings involving us; • increased costs of defending and insuring against alleged professional liability and other claims and the ability to predict the costs related to such claims; • our ability to attract and retain key management personnel; and • general conditions in the economy and capital markets. The cautionary statements referred to in this section also should be considered in connection with any subsequent written or oral forward-looking statements that may be issued by us or persons acting on our behalf. We undertake no duty to update these forward-looking statements, even though our situation may change in the future. Furthermore, we cannot guarantee future results, events, levels of activity, performance, or achievements. Table of Contents PART1. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (In Millions, Except Per Share Data) Net operating revenues $ Operating expenses: Salaries and benefits Other operating expenses General and administrative expenses Supplies Depreciation and amortization Occupancy costs Provision for doubtful accounts Loss on disposal of assets Government, class action, and related settlements ) - ) - Professional fees—accounting, tax, and legal Total operating expenses Loss on early extinguishment of debt Interest expense and amortization of debt discounts and fees Other income ) (Gain) loss on interest rate swaps - ) - Equity in net income of nonconsolidated affiliates ) Income from continuing operations before income tax expense (benefit) Provision for income tax expense (benefit) ) Income from continuing operations Income from discontinued operations, net of tax Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to HealthSouth Less: Convertible perpetual preferred stock dividends ) Net income attributable to HealthSouth common shareholders $ Weighted average common shares outstanding: Basic Diluted Basic and diluted earnings per common share: Income from continuing operations attributable to HealthSouth common shareholders $ Income from discontinued operations, net of tax, attributable to HealthSouth common shareholders Net income attributable to HealthSouth common shareholders $ Amounts attributable to HealthSouth common shareholders: Income from continuing operations $ Income from discontinued operations, net of tax Net income attributable to HealthSouth $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 1 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (In Millions) COMPREHENSIVE INCOME Net income $ Other comprehensive income (loss), net of tax: Net change in unrealized gain on available-for-sale securities: Unrealized net holding gain arising during the period - Reclassifications to net income - - ) ) Net change in unrealized loss on forward-starting interest rate swaps: Unrealized net holding loss arising during the period - ) - ) Other comprehensive income (loss) before income taxes ) ) Provision for income tax benefit related to other comprehensive income (loss) items - - Other comprehensive income (loss), net of tax ) ) Comprehensive income Comprehensive income attributable to noncontrolling interests ) Comprehensive income attributable to HealthSouth $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 2 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, (In Millions) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $21.5 in 2011; $22.7 in 2010 Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred income tax assets Other long-term assets Total assets $ $ Liabilities and Shareholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Long-term debt, net of current portion Other long-term liabilities Commitments and contingencies Convertible perpetual preferred stock Shareholders’ equity (deficit): HealthSouth shareholders’ equity (deficit) ) Noncontrolling interests Total shareholders’ equity (deficit) ) Total liabilities and shareholders’ equity (deficit) $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed balance sheets. 3 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Shareholders' Equity (Deficit) (Unaudited) Six Months Ended June 30, 2011 (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Income Treasury Stock Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive income, net of tax - Comprehensive income $ Issuance of restricted stock - Forfeiture of restricted stock ) - - - ) - - Receipt of treasury stock ) - ) - ) Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Stock options exercised - Distributions declared - ) ) Other - ) ) Balance at end of period $ $ $ ) $ $ ) $ $ Six Months Ended June 30, 2010 (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Loss Treasury Stock Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ - $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive loss, net of tax - ) - - ) ) Comprehensive income $ Forfeiture of restricted stock ) - - - ) - - Receipt of treasury stock ) - ) - ) Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Distributions declared - ) ) Other - ) - Balance at end of period $ $ $ ) $ ) $ ) $ $ ) The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 4 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (In Millions) Cash flows from operating activities: Net income $ $ Income from discontinued operations ) ) Adjustments to reconcile net income to net cash provided by operating activities— Provision for doubtful accounts Provision for government, class action, and related settlements ) - Depreciation and amortization Loss on interest rate swaps - Loss on early extinguishment of debt Equity in net income of nonconsolidated affiliates ) ) Distributions from nonconsolidated affiliates Stock-based compensation Deferred tax expense Other (Increase) decrease in assets— Accounts receivable ) ) Other assets ) ) Income tax refund receivable ) Increase (decrease) in liabilities— Accounts payable ) Accrued interest Other liabilities Premium received on bond issuance - Premium paid on redemption of bonds ) - Refunds due patients and other third-party payors ) ) Government, class action, and related settlements ) Net cash provided by operating activities of discontinued operations Total adjustments Net cash provided by operating activities (Continued) 5 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Six Months Ended June 30, (In Millions) Cash flows from investing activities: Capital expenditures ) ) Acquisition of a business, net of cash acquired - ) Purchase of restricted investments ) ) Proceeds from sale of restricted investments Net change in restricted cash Net settlements on interest rate swaps ) ) Other ) ) Net cash (used in) provided by investing activities of discontinued operations ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal borrowings on term loan - Proceeds from bond issuance - Principal payments on debt, including pre-payments ) ) Borrowings on revolving credit facility - Payments on revolving credit facility ) - Principal payments under capital lease obligations ) ) Debt issue costs ) - Dividends paid on convertible perpetual preferred stock ) ) Distributions paid to noncontrolling interests of consolidated affiliates ) ) Other Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents of facilities held for sale at beginning of period Less: Cash and cash equivalents of facilities held for sale at end of period - - Cash and cash equivalents at end of period $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 6 Table of Contents HealthSouth Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation HealthSouth Corporation, incorporated in Delaware in 1984, including its subsidiaries, is the largest owner and operator of inpatient rehabilitation hospitals in the United States. We operate inpatient rehabilitation hospitals and provide treatment on both an inpatient and outpatient basis. References herein to “HealthSouth,” the “Company,” “we,” “our,” or “us” refer to HealthSouth Corporation and its subsidiaries unless otherwise stated or indicated by context. The accompanying unaudited condensed consolidated financial statements of HealthSouth Corporation and Subsidiaries should be read in conjunction with the consolidated financial statements and accompanying notes filed with the United States Securities and Exchange Commission in HealthSouth’s Annual Report on Form10-K filed on February24, 2011 (the “2010 Form 10-K”). The unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the SEC applicable to interim financial information. Certain information and note disclosures included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been omitted in these interim statements, as allowed by such SEC rules and regulations. The condensed consolidated balance sheet as of December31, 2010 has been derived from audited financial statements, but it does not include all disclosures required by GAAP. However, we believe the disclosures are adequate to make the information presented not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In our opinion, the accompanying condensed consolidated financial statements recognize all adjustments of a normal recurring nature considered necessary to fairly state the financial position, results of operations, and cash flows for each interim period presented. Reclassifications— On May 17, 2011, we entered into a definitive agreement with certain subsidiaries of LifeCareHoldings, Inc. (collectively, the “Buyer”), pursuant to which we agreed to sell, and the Buyer agreed to acquire, substantially all of the assets of all six of our long-term acute care hospitals (“LTCHs”) for approximately $120 million, consisting of cash and retained working capital. On July 21, 2011, HealthSouth and the Buyer amended the definitive agreement to remove HealthSouth Hospital of Houston (the “Houston LTCH”) from the sale transaction and reduce the aggregate purchase price by $2.5 million to $117.5 million. HealthSouth expects to close the Houston LTCH in the third quarter of 2011 and sell the associated real estate. Accordingly, we reclassified our condensed consolidated balance sheet as of December 31, 2010 to present the assets and liabilities of all six of our LTCHs as held for sale. We also reclassified our condensed consolidated statements of operations and condensed consolidated statements of cash flows for the 2010 periods presented to include these facilities and their results of operations as discontinued operations. The transaction to sell five of our LTCHs was completed on August 1, 2011. See Note 7, Assets Held for Sale and Results of Discontinued Operations. Stock-Based Compensation— In February 2011, we issued 0.7 million of restricted stock awards to members of our management team and our board of directors. The majority of these awards are shares of restricted stock that contain a service and either a performance or market condition. For these awards, the number of shares that will ultimately be granted to employees may vary based on the Company’s performance during the applicable performance measurement period. Additionally, we granted 0.2 million stock options to members of our management team. The fair value of these awards and options were determined using the policies described in the 2010 Form 10-K. In May 2011, our shareholders approved the Amended and Restated 2008 Equity Incentive Plan, which reserves and provides for the grant of up to 9.0 million shares of common stock. 7 Table of Contents Recent Accounting Pronouncements— In June 2011, the Financial Accounting Standards Board (the “FASB”) amended its guidance governing the presentation of comprehensive income. The amended guidance eliminates the option to report other comprehensive income and its components in the statement of changes in equity. Under the new guidance, an entity can elect to present items of net income and other comprehensive income in one continuous statement ¾ referred to as the statement of comprehensive income ¾ or in two separate, but consecutive, statements. While the options for presenting other comprehensive income change under the guidance, other portions of the current guidance will not change. For public entities, these changes are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted. We implemented this guidance effective with our reporting as of and for the three and six months ended June 30, 2010 by moving our condensed consolidated statements of comprehensive income to immediately follow our condensed consolidated statements of operations. This guidance had no other impact on the Company. In July 2011, the FASB ratified the final consensus reached by the Emerging Issues Task Force related to the presentation and disclosure of net revenue, the provision for bad debts, and the allowance for doubtful accounts of healthcare entities. This standard retains the existing revenue recognition model for healthcare entities, pending further developments in the FASB’s revenue recognition project. However, this standard requires the Provision for doubtful accounts associated with patient service revenue to be separately displayed on the face of the statement of operations as a component of net revenue. This standard also requires enhanced disclosures of significant changes in estimates related to patient bad debts. While this standard will have no net impact on our financial position, results of operations, or cash flows, it will require us to reclassify our Provision for doubtful accounts from operating expenses to a component of Net operating revenues beginning with the first quarter of 2012, with retrospective application required. Since the filing of the 2010 Form 10-K, we do not believe any other recently issued, but not yet effective, accounting standards will have a material effect on our consolidated financial position, results of operations, or cash flows. 2. Investments in and Advances to Nonconsolidated Affiliates As of June 30, 2011 and December 31, 2010, we had $30.5 million and $30.7 million, respectively, of investments in and advances to nonconsolidated affiliates included in Other long-term assets in our condensed consolidated balance sheets. Investments in and advances to nonconsolidated affiliates represent our investments in 15 partially owned subsidiaries, of which 11 are general or limited partnerships, limited liability companies, or joint ventures in which HealthSouth or one of its subsidiaries is a general or limited partner, managing member, member, or venturer, as applicable. We do not control these affiliates, but have the ability to exercise significant influence over the operating and financial policies of certain of these affiliates. Our ownership percentages in these affiliates range from approximately 1% to 51%. We account for these investments using the cost and equity methods of accounting. The following summarizes the combined results of operations of our equity method affiliates (on a 100% basis, in millions): Three Months Ended Six Months Ended June 30, June 30, Net operating revenues $ Operating expenses ) Income from continuing operations, net of tax Net income 8 Table of Contents 3. Long-term Debt Our long-term debt outstanding consists of the following (inmillions): June 30, December 31, Credit Agreement— Advances under $500 million revolving credit facility $ $ Term loan facility - Bonds payable— 10.75% Senior Notes due 2016 7.25% Senior Notes due 2018 8.125% Senior Notes due 2020 7.75% Senior Notes due 2022 Other bonds payable Other notes payable Capital lease obligations Less: Current portion ) ) Long-term debt, net of current portion $ $ The following chart shows scheduled principal payments due on long-term debt for the next five years and thereafter (in millions): Face Amount Net Amount July 1 through December 31, 2011 $ $ Thereafter Total $ $ On March 7, 2011, we completed a public offering of $120 million aggregate principal amount of senior notes, which included an additional $60 million of our 7.25% Senior Notes due 2018 at 103.25% of the principal amount and an additional $60 million of our 7.75% Senior Notes due 2022 at 103.50% of the principal amount. These additional notes will be governed by the previously executed agreements for our 7.25% Senior Notes due 2018 and our 7.75% Senior Notes due 2022. Net proceeds from this offering were approximately $122 million. We used approximately $45 million of the net proceeds to repay a portion of the amounts outstanding under our revolving credit facility. In June 2011, the remainder of the net proceeds were used to redeem a portion of our 10.75% Senior Notes due 2016, as discussed below. On May 10, 2011, we amended and restated in its entirety our existing credit agreement, dated October26, 2010 (the “2011 Credit Agreement”). The parties to the 2011 Credit Agreement did not change as a result of this amendment and restatement. The following is a summary of the material provisions of the 2011 Credit Agreement that changed as a result of this amendment and restatement: · It created, under the pre-existing accordion feature, a $100 million term loan with an initial interest rate of LIBOR plus 2.5%, maturing in May 2016. The 2011 Credit Agreement continues to permit future increases in revolving borrowing capacity or new term loans, or both, in an aggregate amount not to exceed $200 million. In June 2011, the net proceeds from the term loan were used to redeem a portion of our 10.75% Senior Notes due 2016, as discussed below. 9 Table of Contents · It reduced by 100 basis points each of the various applicable interest rates for any outstanding balance on the revolving credit facility, depending on the leverage ratio (as defined in the 2011 Credit Agreement) during a given interest rate period. · It reset the maturity date for the existing revolving credit facility from October 2015 to May 2016. All other material terms of the existing credit agreement remained the same and are described in more detail in Note 8, Long-term Debt, to the consolidated financial statements accompanying the 2010 Form 10-K. The 2011 Credit Agreement continues to provide for a senior secured revolving credit facility of up to $500 million with a new current interest rate of LIBOR plus 2.5%, including a $260 million letter of credit subfacility. The new term loan will amortize quarterly at a per annum rate of 5% through June 30, 2013, then at 7.5% through June 30, 2014, and then at 10% through March 31, 2016. On June 15, 2011, we completed a call of $335 million in principal of our 10.75% Senior Notes due 2016. The notes were called at a price of 105.375%, which resulted in a total cash outlay of approximately $353 million to retire the $335 million in principal. This optional redemption was funded with a $150 million draw on our revolving credit facility and approximately $203 million of cash on hand, which included $100 million of proceeds from the term loan entered into in May 2011 and approximately $77 million remaining from the add-on issuance of 7.25% Senior Notes due 2018 and 7.75% Senior Notes due 2022 completed in March 2011. As a result of this redemption, we recorded a $26.1 million Loss on early extinguishment of debt during the three and six months ended June30, 2011. The remainder of our 10.75% Senior Notes due 2016 will be redeemed in the third quarter of 2011 using the proceeds from the sale of five of our LTCHs (See Note 1, Basis of Presentation, “Reclassifications,” and Note 7, Assets Held for Sale and Results of Discontinued Operations), cash on hand, and availability under our revolving credit facility. As a result of this additional optional redemption of these notes, we expect to record an approximate $13 million Loss on early extinguishment of debt in the third quarter of 2011. For additional information regarding our indebtedness, see Note 8, Long-term Debt, to the consolidated financial statements accompanying the 2010 Form 10-K. See also Note 7, Assets Held for Sale and Results of Discontinued Operations. 4.Derivative Instruments Interest Rate Swaps Not Designated as Hedging Instruments— In March 2006, we entered into an interest rate swap to effectively convert the floating rate of a portion of our credit agreement to a fixed rate in order to limit the variability of interest-related payments caused by changes in LIBOR. Under this interest rate swap agreement, we paid a fixed rate of 5.2% on a notional principal of $984.0 million, while the counterparties to this agreement paid a floating rate based on 3-month LIBOR. The expiration date of this swap was March10, 2011. The fair market value of this swap as of December31, 2010 was ($12.1) million and is included in Accrued expenses and other current liabilities in our condensed consolidated balance sheet. In June 2009, we entered into a receive-fixed swap as a mirror offset to $100.0 million of the $984.0 million interest rate swap discussed above in order to reduce our effective fixed rate to total debt ratio. Under this interest rate swap agreement, we paid a variable rate based on 3-month LIBOR, while the counterparty to this agreement paid a fixed rate of 5.2% on a notional principal of $100.0 million. Net settlements commenced in September 2009 and were made quarterly on the same settlement schedule as the $984.0 million interest rate swap discussed above. The expiration date of this swap was March 10, 2011. The fair market value of this swap as of December 31, 2010 was $1.2 million and is included in Other current assets in our condensed consolidated balance sheet. These interest rate swaps were not designated as hedges. Therefore, changes in the fair value of these interest rate swaps were included in current-period earnings as (Gain) loss on interest rate swaps. 10 Table of Contents During the six months ended June 30, 2011, we made net cash settlement payments of $10.9 million to our counterparties. During the three and six months ended June 30, 2010, we made net cash settlement payments of $11.2 million and $23.1 million, respectively, to our counterparties. Having made the final payments on these swaps in March 2011, we no longer have any outstanding derivative positions. See Note 9, Derivative Instruments, to the consolidated financial statements accompanying the 2010 Form 10-K for additional information related to these interest rate swaps. See also Note 6, Fair Value Measurements. 5.Guarantees Primarily in conjunction with the sale of certain facilities, including the sale of our surgery centers, outpatient, and diagnostic divisions during 2007, HealthSouth assigned, or remained as a guarantor on, the leases of certain properties and equipment to certain purchasers and, as a condition of the lease, agreed to act as a guarantor of the purchaser’s performance on the lease. Should the purchaser fail to pay the obligations due on these leases or contracts, the lessor or vendor would have contractual recourse against us. As of June 30, 2011, we were secondarily liable for 35 such guarantees. The remaining terms of these guarantees ranged from one month to 96 months. If we were required to perform under all such guarantees, the maximum amount we would be required to pay approximated $29.2 million. We have not recorded a liability for these guarantees, as we do not believe it is probable we will have to perform under these agreements. If we are required to perform under these guarantees, we could potentially have recourse against the purchaser for recovery of any amounts paid. In addition, the purchasers of our surgery centers, outpatient, and diagnostic divisions have agreed to seek releases from the lessors and vendors in favor of HealthSouth with respect to the guarantee obligations associated with these divestitures. To the extent the purchasers of these divisions are unable to obtain releases for HealthSouth, the purchasers have agreed to indemnify HealthSouth for damages incurred under the guarantee obligations, if any. These guarantees are not secured by any assets under the agreements. 6.Fair Value Measurements Our financial assets and liabilities that are measured at fair value on a recurring basis are as follows (in millions): Fair Value Measurements at Reporting Date Using As of June 30, 2011 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique (1) Other current assets: Current portion of restricted marketable securities $ $
